         Case 1:19-cv-05939-JPC-SLC Document 57 Filed 10/30/20 Page 1 of 3




                                                                       Orrick, Herrington & Sutcliffe LLP
                                                                       51 West 52nd Street
                                                                       New York, NY 10019-6142
                                                                       +1 212 506 5000
                                                                       orrick.com

                                                                       Richard Jacobsen, Esq.
                                                                       E rjacobsen@orrick.com
                                                                       D+1 212 506 3743
                                                                       F+1 212 506 5151
October 30, 2020
VIA ECF
The Honorable John P. Cronan
United States District Judge for the Southern District of New York
500 Pearl Street
New York, New York 10007

Re:      Trellian Pty, Ltd. v. adMarketplace, Inc., 19-CV-5939, Joint Status Update


Your Honor:
We write to update the Court on the status of the above referenced matter per the Order dated
October 16, 2020, see Dkt. No. 55, as follows:

      1. The appearances of counsel and contact details noted on the docket are up to date. As set
         forth therein, plaintiff Trellian Pty, Ltd. (“Trellian”) is represented by Turner P. Smith of
         Curtis Mallet-Prevost, Colt & Mosle LLP. Defendant adMarketplace, Inc. (“AMP”) is
         represented by Richard A. Jacobsen, Jr., R. Colby Allsbrook and Rochelle F. Swartz of
         Orrick, Herrington & Sutcliffe LLP.
      2. Trellian asserts the following: AMP first opened an account with Trellian in 2013,
         allowing it to bid for direct navigation traffic to domain names associated with or of
         interest to AMP’s retailing and brand clients. Over the ensuing years, AMP bid for and
         successfully won traffic from many different domain names on Trellian’s Direct Search
         Network, including “macy.com”. Trellian had historically invoiced AMP for winning bid
         amounts on a monthly basis, and AMP paid those invoices. However, in February 2019,
         a dispute arose between the parties over the domain name “macy.com.” Following that
         dispute, AMP failed to pay for traffic from December 2018 through early February 2019.
         Trellian’s direct claims in this case – breach of contract, account stated and unjust
         enrichment – seek to recover the total balance of those unpaid invoices, in the amount of
         $747,711.57, plus interest and attorney’s fees (which are recoverable by contract).



                                                   1
   Case 1:19-cv-05939-JPC-SLC Document 57 Filed 10/30/20 Page 2 of 3




   AMP asserts the following: On July 18, 2016, Trellian and AMP entered into a Listings
   Distribution Agreement (“LDA”) whereby the parties agreed that Trellian would send
   AMP internet traffic that AMP could use to service its advertiser clients. The LDA
   includes non-solicitation and confidentiality clauses, pursuant to which Trellian agreed it
   would not “directly or indirectly” solicit any of AMP’s advertisers and that it would hold
   any information it learned from AMP in strict confidence. LDA §§ E.2; E.4. In or
   around February 2019, Trellian breached these LDA provisions, causing AMP to
   lose an estimated $1.4 million in net revenue it otherwise would have generated in 2019
   alone. AMP’s breach claims arise out of Trellian’s coordinated efforts with AMP
   competitor Resilion, LLC to solicit and ultimately take the business of retail advertiser
   Macy’s, Inc. away from AMP.

3. Trellian is a Proprietary Limited Company organized under the laws of Australian, with
   its principal place of business in Beaumaris, Victoria, Australia. AMP is a Delaware
   corporation, with its principal place of business in New York, New York. The parties do
   not contest that jurisdiction is proper under 28 U.S.C. § 1332 and venue is proper under
   28 U.S.C. § 1391(b)(1).
4. Pursuant to the Amended Case Management Plan and Scheduling Order, entered on
   October 26, 2020, the remaining deadlines in the case are as follows:
      a. Deadline for request for admission, additional requests for production, and
          additional interrogatories: January 18, 2021
      b. Close of fact discovery, including completion of depositions: February 15, 2021
      c. Joint letter certifying fact discovery is complete: February 22, 2021
      d. Close of expert discovery: June 3, 2021
      e. Joint letter certifying discovery is complete: June 10, 2021
5. Per the Court’s Notice of Reassignment, the parties are instructed to appear before this
   Court on January 14, 2021 at 1:00 p.m. for a Pretrial Conference. The Notice also states
   that the parties should be prepared to discuss this joint letter with the Court on November
   5, 2020; however, no time or place are noted and this may be a typographical error. No
   other conferences or hearings with the Court are currently scheduled.
6. There are no motions currently outstanding in this matter.
7. There are no currently pending appeals in this matter.
8. To date, the following discovery has been completed:
      a. Initial disclosures were exchanged on October 8, 2019.
      b. As of December 19, 2019, both parties propounded initial Requests for
          Production and Interrogatories. Both parties have since responded to the Requests




                                            2
      Case 1:19-cv-05939-JPC-SLC Document 57 Filed 10/30/20 Page 3 of 3




             for Production and Interrogatories, although the parties are continuing to meet and
             confer regarding the sufficiency of the responses.
          c. As of July 28, 2020, both parties noticed party depositions. Trellian has noticed
             the depositions of five current and former AMP employees. AMP has noticed the
             depositions of two current Trellian employees and a 30(b)(6) deposition of
             Trellian.
          d. As of June 14, 2020, defendant AMP subpoenaed four non-parties. All non-
             parties have produced at least some documents in response to those subpoenas;
             AMP is still in the process of determining whether those responses are sufficient.
             The parties also anticipate deposing some or all of the non-parties.

       As agreed during the October 23, 2020 telephone conference with Magistrate Judge
       Cave, the parties anticipate that if the current settlement negotiations do not resolve this
       matter, depositions will likely occur by remote means in January 2021.
   9. The parties engaged in limited pre-litigation settlement negotiations by letter in the spring
      of 2019. Following commencement of the action, the parties agreed to attend a
      settlement conference before Judge Cave, which took place on July 7, 2020. In
      anticipation of the settlement conference, the parties exchanged settlement offers by letter
      on March 3, 2020 and again on July 1, 2020. The July 7, 2020 settlement conference was
      unsuccessful, but as of October 13, 2020, the parties have reengaged in settlement
      discussions. Those discussions are ongoing.
   10. As discussed above, the parties conducted one settlement conference with Judge Cave on
       July 7, 2020. The parties do not believe further alternative dispute resolution
       mechanisms would be helpful or cost-effective at this point.
   11. The parties have estimated that trial would take approximately 5 days.
   12. The parties do not believe there are any other issues to raise with the Court at this time.



                                              Respectfully,


                                              /s/ Richard Jacobsen
                                              Richard Jacobsen
cc: Turner P. Smith (via ECF)



                                                 3
